179 F.2d 813
86 U.S.App.D.C. 413
Thaddeus G. BENTON, Administrator of the Estate of WilliamH. Benton, Appellant,v.Alvin L. NEWMYER, Appellee.
No. 10410.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 17, 1950.Decided Jan. 23, 1950.

Appeal from the United States District Court for the District of Columbia.
Mr. Russell Harcy, Washington, D.C., for appellant.  Mr. Benjamin H. Dorsey, Washington, D.C., also entered an appearance for appellant.
Mr. David G. Bress, Washington, D.C., with whom Mr. Alvin L. Newmyer, Jr., Washington, D.C., was on the brief, for appellee.
Before EDGERTON, WASHINGTON, and BAZELON, Circuit Judges.
PER CURIAM.


1
We find no error in the record.  The judgment of the District Court is therefore affirmed.